            Case 1:15-cr-00580-RA Document 38 Filed 10/09/20 Page 1 of 1
                                                               USDC-SDNY
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                   DOC#:
SOUTHERN DISTRICT OF NEW YORK                                  DATE FILED: 10/9/2020


 UNITED STATES OF AMERICA,
                                                                 No. 15-CR-580 (RA)
                                  v.
                                                                        ORDER
               OSCAR MARTINEZ,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

         The CourtCall conference is scheduled for Tuesday October 13, 2020 at

11:00 a.m. Members of the public and the press can use the following dial-in information:

         Dial-In Number: 855-268-7844

         Access Code: 67812309#

         PIN: 9921299#

SO ORDERED.

Dated:      October 9, 2020
            New York, New York

                                                Ronnie Abrams
                                                United States District Judge
